Citation Nr: 0024227	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-33 444A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for atopic 
dermatitis.  

2. Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from June 1964 to 
June 1966.  The veteran's DD Form-214 reflects an additional 
one year of unverified active service.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal with respect to atopic dermatitis arises 
from a July 1997 rating decision, in which the RO granted the 
veteran service connection for the skin disorder, awarding a 
10 percent disability evaluation, effective from November 
1994.  The veteran filed an NOD in September 1997, and the RO 
issued an SOC in October 1997.  The veteran filed a 
substantive appeal in December 1997.  With respect to TDIU, 
the present appeal arises from a February 1998 rating action 
in which the RO denied the veteran's claim.  The veteran 
filed an NOD in April 1998, and the RO issued an SOC in May 
1998.  The veteran filed a substantive appeal in June 1998.  
In December 1998, the veteran testified, with respect to both 
issues, before a Hearing Officer at the VARO in Albuquerque.  
A supplemental statement of the case (SSOC) was issued in 
February 1999.  In June 1999, the veteran testified before 
the undersigned Member of the Board during a Travel Board 
Hearing at the VARO in Albuquerque.  

Thereafter, the veteran's appeal came before the Board, which 
in an October 1999 decision, remanded the appeal back to the 
RO for additional development.  In a December 1999 rating 
decision, the RO increased the veteran's disability rating 
for atopic dermatitis to 30 percent, effective from November 
1994.  An SSOC was issued that same month.  An additional 
SSOC was issued in April 2000.  In a May 2000 rating 
decision, the veteran's disability rating was increased to 50 
percent, effective from April 1999.  An SSOC was issued that 
same month.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran is currently receiving the highest disability 
rating available for his service-connected atopic 
dermatitis.  

3. The veteran's only service-connected disability is atopic 
dermatitis, currently evaluated as 50 percent disabling.  

4. The evidence of record does not reflect that the veteran's 
service-connected disability precludes substantially 
gainful employment.  


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 50 
percent for atopic dermatitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Code 7817 (1999).  

2. The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

In reviewing the veteran's claims file, the Board notes that 
he was medically examined for VA purposes in June 1997.  The 
veteran complained of dry, scaly, itchy skin all over, which 
at times became worse with exposure to heat, cold, and 
chemicals.  Treatment included use of topical corticoid 
steroids, which the veteran reported helped, but did not 
completely resolve his skin condition.  The examiner noted 
the veteran's symptoms at the time of examination as itching, 
a swollen face, tingling, and occasional pain on different 
parts of the skin. On clinical evaluation, the examiner 
diagnosed atopic dermatitis of the skin.  

In a July 1997 rating action, the veteran was service 
connected for atopic dermatitis and awarded a 10 percent 
disability rating.  

In September 1997, the veteran submitted to the RO a 
statement from Joel Barkoff, M.D., to the U.S. Railroad 
Retirement Board (RRB), dated in April 1993.  Dr. Barkoff 
noted that the veteran suffered from atopic dermatitis given 
his exposure to environmental irritants at work.  He 
indicated that the veteran's only opportunity to return to 
work would be if the sensitizer causing the veteran's 
dermatitis could be identified, and he could then be 
protected from it.  In addition, the RO also received a 
Supplemental Doctor's Statement from Vincent Muscarella, 
M.D., dated in May 1992.  In particular, the veteran was 
noted to be suffering from severe erythematous pruritic 
dermatitis that was clearing, and that he was unable to work 
without restriction in his last occupation.  

In December 1997, the veteran submitted to the RO a VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability).  In particular, the veteran 
indicated that he had graduated from high school, and that he 
had received no other education or specialized training since 
that time.  He also indicated that he had last worked in 
August 1992.  In the "Remarks" section, the veteran noted 
that he was receiving disability from the RRB for his skin 
condition.  Furthermore, he reported that he had also lost a 
kidney to cancer, was suffering from cervical disc disease 
and carpal tunnel syndrome, and that he was unable to work 
due to all of the above cumulative conditions.  

In a February 1998 rating decision, the RO denied the 
veteran's claim for an increased rating for atopic dermatitis 
as well as entitlement to TDIU.  

In April 1998, the veteran submitted to the RO lay statements 
from his ex-wife and two of his co-workers at Santa Fe 
Railroad.  These statements, dated in March 1998, attested to 
the severity of the veteran's skin condition.  Additionally, 
a statement from Dr. Muscarella, dated in April 1998, noted 
that the veteran suffered from lesions of the face, neck, 
arms, and hands, and that these were intensely pruritic and 
irritable, and resulted in exudation.  

That same month, April 1998, the veteran filed an NOD with 
respect to the February 1998 rating decision, in which he 
noted that he had been making $38,000 a year working for the 
railroad before he became disabled due to his skin disorder.  
He also indicated that he was taking Hydroxyzine for problems 
with itching.  In June 1998, the veteran submitted to the RO 
a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
that same month.  He reported that he was taking 
Triamcinolone Acetonide cream, Hydrocortisone cream, and 
Hydroxyzine HCL to combat his skin condition, and that 
without these medications, he suffered from chronic itching, 
extensive lesions, and marked disfigurement.  The veteran 
also indicated that he was totally disabled, and he could not 
be gainfully employed or he would lose his disability 
benefits from RRB.  

In November 1998, the RO received VA Medical Center (VAMC) 
Albuquerque medical records, dated from July 1997 to 
September 1998.  In particular, a July 1998 record noted the 
veteran's renewal of medications to treat his atopic 
dermatitis.  

In December 1998, the veteran testified during a personal 
hearing at the VARO in Albuquerque.  He reported that he had 
last worked in 1992, had been employed only for about five or 
six months of the year due to his skin disorder, and had made 
$38,000 for that year.  The veteran testified that he was 
unable to work in his old position with the railroad, and 
that if he did work elsewhere, he would lose his RRB 
disability pension.  He stated that to keep his disability 
retirement, he could not make over $400 a month in salary, so 
that even marginal employment would cause him to make over 
the allowable amount.  Furthermore, the veteran testified 
that his age restricted him from finding gainful employment.  

In April 1999, the veteran submitted a statement to the RO, 
in which he reported that his medical prescription had been 
changed from Triamcinolone to Fluocinonide Crème .05%.  This, 
he noted, was the strongest topical steroid available for 
atopic dermatitis.  

In June 1999, the veteran testified before the undersigned 
Member of the Board during a Travel Board hearing at the VARO 
in Albuquerque.  He reported that he had suffered a number of 
flare-ups of his atopic dermatitis in the previous few 
months, and that his doctor had prescribed the strongest 
topical steroid available to treat his condition.  In 
addition, the veteran testified that he suffered from a 
pruritic rash over parts of his body, and that he used, in 
addition to cortisone creams, oral medication to control the 
itching.  The veteran noted that the rash would ooze on some 
occasions depending on its stage or severity.  

In addition to his testimony, the veteran submitted medical 
evidence in support of his claim.  Received were outpatient 
medical records from the VAMC Albuquerque, dated from 
February to May 1999, which reflected the veteran's treatment 
for atopic dermatitis.  This included clinical findings of 
pruritus and rashes, as well as erythema and excoriations 
over the face, neck, extremities and thorax.  The veteran was 
noted to be using Hydrocortisone, Atarax, and Lidex.  In 
addition, the veteran also submitted a Supplemental Doctor's 
Statement from Dr. Muscarella, dated in April 1992, which 
noted the severity and treatment for the veteran's atopic 
dermatitis.  Furthermore, the RO received a statement from 
Richard Holt, P.A.C., a physician's assistant at the VAMC 
Albuquerque, dated in May 1999.  PAC Holt reported that the 
veteran suffered from constant pruritus, dry skin, and 
erythema of the face, and that the veteran's condition was 
difficult to keep under control without medication.  He noted 
the veteran's last flare-up to have been two months 
previously.  

Following the Board's remand in October 1999, the RO received 
medical records from Dr. Muscarella, dated in November 1999.  
These records noted the veteran's treatment for atopic 
dermatitis.  

That same month, November 1999, the veteran was medically 
examined for VA purposes.  The examiner noted that the 
veteran was using Hydrocortisone (1%), Triamcinolone 
Acetonide cream (0.1%), and Fluocinonide cream (0.5%).  It 
was also noted that the veteran complained of itching daily, 
and that he suffered from intermittent flare-ups in which the 
itching and dermatitis were more severe.  On clinical 
evaluation, the veteran was noted to suffer redness and 
scaling of the occipital scalp, moderate redness and 
lichenification of his eyelids and the malar areas of his 
face, in addition to redness and scaling of the antecubital 
areas bilaterally.  The examiner's diagnosis was atopic 
dermatitis, moderately severe, requiring continuous use of 
topical steroids.  

In December 1999, the RO received VAMC Albuquerque medical 
records, dated from April to November 1999.  In particular, 
the veteran was noted to have received treatment for his 
atopic dermatitis.  

In April 2000, the veteran submitted to the RO a VA Form 9, 
dated that same month, in which he further contended that he 
was totally unemployable.  In particular, the veteran 
reported that the medical evidence reflected that he could no 
longer work as a railroad electrician, which was the position 
from which he had been terminated in 1992 due to his atopic 
dermatitis.  In addition to his statement, the veteran 
submitted a medical statement from William Berlin, M.D., 
dated in February 2000, in which Dr. Berlin noted that he did 
not believe the veteran could go back to his previous line of 
work with the railroad.  Furthermore, the veteran submitted a 
medical examination report from Elizabeth Spaulding, M.D., 
dated in March 2000.  Dr. Spaulding diagnosed the veteran 
with "atrophic" dermatitis made worse by the sun, sweating, 
exposure to solvents, and possibly due to a stress component.  
She also noted that the veteran was not employable in any 
areas that would expose him to the sun, to solvents, heavy 
labor, or stress, due to severe flare-ups of his skin 
condition that resulted from these types of environments.  

In May 2000, the veteran again underwent a VA dermatology 
examination.  The examiner noted that in the past, the 
veteran's dermatitis had been so severe that it had required 
treatment with systemic steroids for control and that he was 
unable to continue his employment with the railroad.  The 
examiner also noted that the veteran was receiving VA medical 
care for the disorder and that more recently, the skin 
disorder was under moderate control with topical steroids.  
Examination revealed erythema and lichenification of the 
antecubital fossae with excoriations and mild honey crusting, 
more pronounced on the right side.  An eczematous scaly patch 
was noted on the left flank and smaller scaly eczematous 
patches were seen on the left shoulder.  Generalized mild 
xerosis was noted, as was erythema of the malar cheeks and 
forehead with minimum scaling.  No ulceration, extensive 
exudation or crusting was found.  The diagnosis was atopic 
dermatitis, moderately severe.  

II.  Analysis

a.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his atopic dermatis, is more 
severe than previously evaluated.  See Jackson v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 (1999).  

The United States Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran's atopic dermatitis has been rated as 50 percent 
disabling under 38 C.F.R. § 4.118, DC 7817, "Dermatitis 
exfoliativa".  Under this diagnostic code (rated analogous 
to eczema under DC 7806), a 10 percent rating is appropriate 
when there is exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted if the skin disorder is manifested by exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating is warranted for ulceration, or extensive 
exfoliation or crusting, systemic or nervous manifestations 
or exceptionally repugnant.  

The veteran is currently receiving the highest disability 
rating available under DC 7817.  No other analogous ratings 
are available that would allow for a higher evaluation.  
Pursuant to 38 C.F.R. § 3.321(b)(1) (1999), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as to render impractical the 
application of the regular schedular standards.  However, 
such factors are not present here.  The 50 percent rating 
already in effect contemplates a significant degree of 
disability and, generally, the degrees of disability 
specified by the regular schedular standards are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1 
(1999).  Therefore, the Board finds that the regular 
schedular standards are adequate to evaluate the veteran's 
service-connected atopic dermatitis and that a preponderance 
of the evidence is against an award of a rating in excess of 
50 percent for the veteran's service-connected atopic 
dermatitis.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has assessed the record to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of the veteran's claim, under the Fenderson precedent.  
As reported above, the veteran was awarded a 30 percent 
rating for atopic dermatitis in December 1999, effective from 
the date of his original claim in November 1994.  He was 
subsequently awarded a 50 percent rating effective from April 
1999, after he submitted evidence reflecting that he had been 
prescribed the strongest available medication for his skin 
disorder.  A review of the evidence does not reflect that a 
50 percent rating prior to April 1999 is warranted.  In this 
respect, the record prior to that date does not reflect that 
the veteran's skin disability exhibited ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or that the skin disorder was exceptionally repugnant.  See 
Meeks v. West, 12 Vet.App. 352, 354-55 (1999), holding that a 
"down stream" rating need not be made retroactive to the 
date of the award of service connection if the evidence of 
record does not support retroactivity.  

b.  TDIU

The regulatory scheme for TDIU ratings provides both 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet.App. 213, 216 (1992).  The objective criteria, set forth 
at 38 C.F.R. § 3.340(a)(2), provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  
Subjective criteria, set forth at 38 C.F.R. § 4.16(a), 
provide for a TDIU rating when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  In determining whether the veteran is entitled to 
TDIU, neither his non-service-connected disabilities nor his 
age may be considered.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and retain employment.  The question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. §§ 4.1, 4.15 
(1999).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the ability or inability to engage in substantial 
gainful activity, had to be looked at in a practical manner, 
and that the thrust is whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet.App. 
83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See also Faust v. 
West, 13 Vet.App. 342 (2000).  

In reviewing the evidence of record, the Board notes that 
atopic dermatitis is the veteran's only service-connected 
disability.  In December 1997, he submitted an application 
for TDIU, in which he reported that he had completed four 
years of high school and had not received any training since 
becoming disabled.  The veteran noted that he was last 
employed on a full-time basis in 1992 for AT&SF Railroad.  He 
indicated that he had had no earned income from the previous 
12 months.  

The Board finds that the evidence does not reflect that the 
veteran has a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation (objective criteria), or has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent (subjective 
criteria).  However, he may nonetheless be entitled to TDIU 
based on extraschedular considerations, and as such we will 
address this avenue for the granting of benefits.  See 
38 C.F.R. § 4.16(b).  The question to be addressed is whether 
there are unusual circumstances, peculiar to this veteran, 
which prevent him from having the usual amount of success to 
be expected in overcoming the handicap of his service-
connected disability.  

In considering the medical evidence of record, the Board is 
cognizant that both Drs. Berlin and Spaulding have reported 
that it would not be possible for the veteran to return to 
his previous line of work with the railroad.  In addition, 
Dr. Spaulding has reported that the veteran's dermatitis is 
made worse by the sun, exposure to solvents, sweating, and 
could possibly be due to a stress component.  She has also 
indicated that the veteran would not be employable in jobs 
that would expose him to the sun, solvents, heavy labor, or 
stress, due to severe flare-ups of his atopic dermatitis 
resulting from these types of environments.  

The Board is also cognizant that, at his personal hearing in 
December 1998, the veteran testified that he was no longer 
able to work as an electrician with the railroad, and that he 
was currently collecting RRB disability pension.  He reported 
that if he made more than $400 a month, he would lose his 
disability pension.  Thus, he stated, even marginal 
employment would cause him to make over the allowable limit.  
Furthermore, the veteran testified that his age limited his 
ability to obtain gainful employment.  

Pursuant to 38 C.F.R. § 4.16(b) (1999), a total rating on an 
extra-schedular basis shall be applied in the case of a 
veteran who is unemployable due to service-connected 
disabilities but who fails to meet the schedular requirements 
set forth in § 4.16(a).  However, the Court has held, "it is 
necessary that the record reflect some factor which takes the 
claimant outside of the norm of such veteran.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough."  Van Hoose, supra at 361.  

In this instance, the Board finds that manifestations needed 
for the assignment of an extraschedular rating have not been 
demonstrated, as there is a lack of evidence of exceptional 
disability in this case.  In reaching this conclusion, it is 
noted that, due to the nature and severity of the veteran's 
atopic dermatitis, interference with his employment status is 
foreseeable.  However, the Board finds that the record does 
not reflect factors that place this veteran in a category 
different from other veterans similarly rated.  See Van 
Hoose, supra.    

In this respect, the Board is aware that the veteran has 
provided evidence to the effect that he can no longer be 
employed as a railroad electrician.  Nor can he, according to 
Dr. Spaulding, work in a labor intensive position, or in 
outdoor environments that involve exposure to the direct sun.  
However, no medical examiner has opined that the veteran's 
disability completely or markedly interferes with his ability 
to obtain employment.  Furthermore, the veteran himself has 
not claimed that his atopic dermatitis is the sole reason for 
his inability to work, but that apparently if he did work, he 
would lose his RRB disability pension.  While the Board is 
sympathetic to the veteran's dilemma, the Board's decision 
must be based solely on whether the veteran's service-
connected disability precludes gainful employment, without 
consideration of other factors.  

In this instance, the Board finds, based on the description 
of the impairment due to the service-connected atopic 
dermatitis as contained in the evidence of record, and the 
lack of medical evidence that the veteran is precluded from 
gainful employment due to his skin disorder, that his 
service-connected disability does not render him 
unemployable.  The record does not reflect any unusual 
circumstances that place the veteran in a different position 
than other veterans with the same disability rating.  In sum, 
the veteran's service-connected disability does not prevent 
gainful employment, and the criteria for a TDIU rating are 
not met, to include the criteria for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 4.16(b).  



ORDER

1. Entitlement to a rating higher than the 50 percent rating 
currently assigned for atopic dermatitis is denied.  

2. A total disability rating based on individual 
unemployability is denied



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

